          Case 1:19-cv-03708-KBJ Document 5 Filed 03/24/20 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
HELEN BUTKEVITS,                     )
                                    )
            Plaintiff,              )
                                    )
      v.                            )    Civil Action No. 19-3708 (KBJ)
                                    )
UNITED STATES DEPARTMENT OF         )
HOMELAND SECURITY, et. al.          )
                                    )
            Defendants.             )
____________________________________)

                  DEFENDANTS’ MOTION FOR EXTENSION OF TIME
                        TO RESPOND TO THE COMPLAINT

       Defendants, by and through undersigned counsel, respectfully request an extension of time

of 60 days, up to and including May 25, 2020, to respond to the Complaint filed in this

Administrative Procedure Act (“APA”) and Immigration and Nationality Act (“INA”) case.

Pursuant to the February 28, 2020 Minute Order, the Defendants’ response to the Complaint is due

March 25, 2020. Pursuant to Local Civil Rule 7(m), undersigned counsel for Defendants conferred

with counsel for Plaintiff, who indicated that Plaintiff does not oppose the requested extension.

       Good cause exists for the requested extension. As the Court is aware, the events in

connection with addressing the COVID-19 pandemic have been rapidly developing and causing

widespread disruptions of federal government operations. On March 13, 2020, the President

declared a national emergency in an effort to address the spread of COVID-19. 1 On March 16,

2020, the President announced new guidance to slow the spread of the virus, including avoiding




1
       See Proclamation No. 9994, 85 Fed. Reg. 15337, 2020 WL 1272563 (Mar. 13, 2020).
          Case 1:19-cv-03708-KBJ Document 5 Filed 03/24/20 Page 2 of 3



groups of more than 10 people, and working or schooling from home whenever possible. 2 This

guidance follows recommendations by the Centers for Disease Control (“CDC”) to engage in social

distancing and, in some communities, to close schools.4 Further, the Office of Management and

Budget (“OMB”) has issued guidance to the heads of all Federal agencies to implement maximum

telework flexibilities. OMB’s guidance directs agencies “to offer maximum telework flexibilities to

all current telework eligible employees, consistent with operational needs of the departments and

agencies as determined by their heads.”5         The COVID-19 pandemic has even impacted the

processing of immigrant visas. On March 20, 2020, the U.S. Department of State temporarily

suspended routine visa services at all U.S. Embassies and Consulates. 3 When immigrant visa

processing will resume is unknown at this time.

       Accordingly, Defendants request a 60-day extension of up to and including May 25, 2020,

to respond to the Complaint. ECF No. 1. Plaintiff does not oppose this extension.



                                             *     *   *




2
       See The President’s Coronavirus Guidelines for America, https://www.whitehouse.gov/
wpcontent/uploads/2020/03/03.16.20_coronavirus-guidance_8.5x11_315PM.pdf (last accessed
Mar. 17, 2020).
3
       See https://travel.state.gov/content/travel/en/traveladvisories/ea/routine-visa-services-
suspended-worldwide.html.


                                                 -2-
         Case 1:19-cv-03708-KBJ Document 5 Filed 03/24/20 Page 3 of 3



Dated March 24, 2020                       Respectfully submitted,

                                           TIMOTHY J. SHEA
                                           D.C. Bar No. 437437 United States Attorney

                                           DANIEL F. VAN HORN
                                           D.C. Bar No. 924092 Chief, Civil Division

                                           By: /s/ Michelle D. Jackson
                                           MICHELLE D. JACKSON
                                           D.C. Bar No. 451914
                                           Assistant United States Attorney
                                           555 4th Street, N.W.
                                           Washington, D.C. 20530
                                           Tel: (202) 252-7230
                                           E-mail: Michelle.D.Jackson@usdoj.gov




                                     -3-
